Citation Nr: 9917684	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	William G. Small, Esquire


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from October 1941 to 
October 1945.

This case was initially before the Board in March 1997.  At 
that time, the Board determined that new and material 
evidence had not been presented sufficient to reopen the 
claim for service connection for hypertension.  Accordingly, 
the appellant's appeal was denied, and the appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).

While this case was pending before the Court, the Office of 
General Counsel (for the Department of Veterans Affairs 
(VA)), on behalf of the Secretary, and the appellant, by and 
through his attorney, filed a joint motion for remand and for 
stay of proceedings.  The request was to vacate the March 
1997 decision by the Board, and to remand the case for 
further development and readjudication.  The Court granted 
this motion in a November 1998 order, and the case has since 
been returned to the Board for compliance with the directives 
stipulated in the motion.


REMAND

A review of the record discloses that service connection for 
hypertension was granted in March 1946.  In April 1948, the 
VA Regional Office (RO) advised the appellant that further 
review of his claim revealed that clear and unmistakable 
error was committed in the March 1946 rating action.  In this 
regard, it was noted that the medical evidence of record did 
not establish that a hypertensive condition was incurred in 
or aggravated by military service.  The appellant was advised 
of the proposed action to sever service connection, resulting 
in the termination of compensation benefits for this 
disability, and of his due process rights relative to this 
proposed action.  The record reflects that the appellant did 
not respond.  By rating action, dated in June 1948, the RO 
severed service connection for hypertension.  The appellant 
was notified of the termination of his compensation benefits 
in July 1948, and was advised of his appellate rights 
relative this decision.  

In June 1993, the appellant sought to reopen his claim for 
service connection for hypertension in June 1993.  In the 
context of this claim, the appellant indicated that his 
hypertensive symptoms had increased in severity, and that 
medical evidence would substantiate his contentions in this 
regard.  By letter, dated in July 1993, the RO requested the 
appellant to submit any additional medical evidence in 
support of his claim.  The record reflects that the appellant 
did not respond to this request.  The RO denied the 
appellant's claim in November 1993, based upon the absence of 
any additional medical evidence in support of the claim.  The 
appellant filed a notice of disagreement with this rating 
decision in July 1994.  In support of his claim, the 
appellant submitted a private medical statement, dated in 
July 1994.  The RO, in an August 1994 rating decision, denied 
the appellant's claim for service connection for 
hypertension.  It was noted that the medical evidence 
submitted since the unappealed rating decision did not 
establish a relationship between the appellant's period of 
service and hypertension.  In this context, it was the RO's 
finding that the evidence did not show that the claimed 
hypertensive condition was incurred in or chronically 
aggravated during service.  The appellant's service 
representative filed a notice of disagreement with this 
rating decision on behalf of the appellant in May 1995.  A 
statement of the case was thereafter issued in June 1995.  
The record reflects that the appellant perfected an appeal in 
this matter in August 1995.  The appellant offered 
testimonial evidence in support of his claim during an August 
1996 hearing at the RO.  In August 1996, the RO continued its 
denial of the appellant's claim.  

In denying the appellant's claim in March 1997, the Board 
determined that new and material evidence had not been 
presented sufficient to reopen the claim for service 
connection for hypertension.  In this regard, it was noted 
that while the evidence received since the unappealed June 
1948 rating decision was new, in that the medical statement 
and testimonial evidence was not previously before the RO at 
the time of the June 1948 rating decision, however, it was 
not probative of the issue of whether hypertension was 
incurred in or aggravated during service.  The appellant 
thereafter filed an appeal of the Board's decision with the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court of Veterans Claims").

The Board notes that during the pendency of the appellant's 
appeal in this matter, the United States Court of Appeals for 
the Federal Circuit recently held that the Court of Veterans 
Claims erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which constitutes "material" evidence for purposes 
of reopening of a claim on the basis of new and material 
evidence: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  

In light of the holding in Hodge, the Board's analysis of the 
evidence submitted in the instant case would be conducted in 
accordance with the standard articulated in 38 C.F.R. 
§ 3.156(a).  In this context, the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, and relied upon in the Board's 
previous consideration of this matter.  See Fossie v. West, 
12 Vet. App. 1 (1998).  Rather, the standard articulated in 
38 C.F.R. § 3.156 (a), focuses on whether the new evidence 
(1) bears directly and substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim.

The significance of this ruling then is to establish, with 
regard to petitions to reopen previously and finally 
disallowed claims, that the Board must now conduct a three-
step analysis.  Winters v. West, __ Vet. App.  __, No. 97-
2180, slip op. at 4 (Feb. 17, 1999) (explaining the holding 
in Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 U.S.C.A. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Following a preliminary review of the record, however, the 
Board finds that additional action by the RO is a 
prerequisite to any further Board review of the appellant's 
claim.  In this regard, the record discloses that subsequent 
to the Court's November 1998 order, the appellant's 
representative forwarded a private medical statement for 
consideration in this matter.  This additional evidence was 
received at the Board on April 7, 1999.  38 C.F.R. § 
20.1304(a) (1998).  This additional evidence has not been 
considered by the RO, nor has waiver of such consideration 
been requested in this instance.  The Board regrets the delay 
associated with a remand of this matter, however governing 
rules of procedure applicable in this instance and, in 
particular, the provisions of 38 C.F.R. § 20.1304 are not 
discretionary.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant . . . which is 
accepted by the Board . . . must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived []." 38 C.F.R. 
§ 20.1304(c) (1998).  See also, 38 C.F.R. §§ 19.9, 19.31 
(1998).

Accordingly, to ensure full compliance with due process 
requirements and with the laws and regulations governing the 
finality of prior unappealed rating decisions, this case is 
REMANDED to the RO for the following action:

1.  The RO should determine whether, since 
the June 1948 rating decision, new and 
material evidence has been submitted to 
reopen the appellant's claim for service 
connection for hypertension.  In this regard, 
the RO should consider the additional 
evidence submitted by the appellant, in 
accordance with the provisions of 38 C.F.R. 
§ 3.156(a), and in light of the courts' 
jurisprudence in Hodge, Winters, and Elkins, 
all supra. 

2.  If the determination made remains 
unfavorable, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case which sets 
forth the evidence received by the RO since 
the Supplemental Statement of the Case of 
August 1996.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  Thereafter, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accord due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition warranted in this 
case. No action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



